DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) in view of Davies et al. (2008/0029615)
Regarding claim 1 Kaercher shows  a pressure washer (figure), comprising: a pump (1) including a pump inlet (inlet to 1) for receiving liquid to be pressurized and a pump outlet (outlet of 1); a hose (2) including a hose inlet (fig) configured to be coupled configured to provide a different flow rate than the second through bore to discharge varying spray patterns having different flow rates and output pressures and address different jobs or applications of the pressure washer (different flow rates and output pressures is inherent to different shaped outlets. Additionally Kaercher teaches that a change in the outlet cross section causes a change in the fluid pressure in the pressure line ([0026]); an electric motor (6) including a rotatable output (inherent to electric motors) coupled with the pump for operating the pump to pressurize liquid and direct the liquid through the hose; the wand and a selected one of the first or second nozzle configurations coupled in fluid communication with the wand, whereby the first nozzle configuration has a different flow rate output and output pressure than the second nozzle configuration (this is inherent to two different chapped nozzles with the same pump pressure); and a control (9, 8) electrically coupled to the electric motor, wherein the control senses an electric profile of the electric motor during operation and, in response; automatically adjusts the level of electric current drawn by the electric motor between at least a first 2level and a second, different level to thereby change the rate of rotation of the rotatable output depending on 
But fails to disclose an electronic display electrically coupled to the control and the electric motor, wherein the electronic display includes multiple visual indicators and the control activates one of the multiple visual indicators to communicate a relative level of the output pressure to the user.
However, Davies et al teaches a pressure gauge that includes an electronic display wherein the electronic display has a control and includes multiple visual indicators and the control activates one of the multiple visual indicators to communicate a relative level of the output pressure to the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the pressure gauge of Davies et al. to the pressure washer of Kaercher and have it be electrically coupled top the control (for power, or to just combine the controls of the pressure washer sand the gauge), of the pressure washer in order to monitor the pressure in the fluid line as taught by Davies et al. (Abstract).
Regarding claim 7,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output [0019] also the rev limit is the max sped of the motor)  
Regarding claim 8,  the first and second nozzle configurations further respectively comprise first and second nozzles independently attachable to the wand [0025].  
Regarding claim 28,  wherein the visual indicators comprise icons (digital display lights) selectively illuminated by the control depending on the output pressure.  
.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) as modified by Davies et al. (2008/0029615) above, further in in view of Kieffer et al. (2012/0282121)
Regarding claim 2, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose that the electric motor further comprises a brushless DC motor. 
However,  Kieffer et al. teaches a pump that is driven by a brushless dc motor (112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a brushless DC motor in the sprayer of Kaercher as modified above in order to make it more efficient.
Regarding claim 3,  the control of Kaercher as modified above increases the level of electric current drawn by the brushless DC motor to thereby increase the rate of rotation of the rotatable output as a function of an increase in flow rate [0026].  
Regarding claim 4,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output.[0019] also the rev limit is the max sped of the motor)  
Regarding claim 5,  the control holds the level of electric current drawn by the brushless DC motor substantially constant [0026]. 

However, one of ordinary skill in the art would know that increasing the amps increases the speed of the motor and vice versa, making the current is a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to see the constant amps at 15 amps, since it has been held the discovering an optimum value of a results effective variable involves only routine skill in the art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) as modified by Davies et al. (2008/0029615) above, further in view of Gardner et al. (2009/0065612)
Regarding claim 9, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose the first and second nozzle configurations further respectively comprise first and second nozzle configurations of an adjustable nozzle .

However,  Gardner et al. teaches an adjustable nozzle for a pressure washer (10).
. 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
The applicant argues that the intent and end result of Kaercher is to have  constant output pressure and that the claim requires discharging varying spray patterns having different flow rates and output pressures.
The examiner notes that the device of Kaercher disclosed changing out nozzles so that the spray device has two different spray nozzles.  Kaercher clearly teaches that each of those nozzles will gave a different outlet cross section and cause a change in fluid pressure in the pressure line 2 [0026]. Yes, the control will then since the current in the motor an self-adjust so that the pup supplies a constant pressure, but before the pump can be adjusted, there is a time where the flow rates and output pressures of Kaercher are different. 
The examiner notes that in the claim, the limitation “ configured to provide a different flow rate than the second through bore to discharge varying spray patterns having different flow rates and output pressures and address different jobs or applications of the pressure washer” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
In this case, the device of Kaercher will provide  varying spray patterns when switching through bores. Each through bore will have a different flow rate and output pressure and address a different job or application of the pressure washer for at least an initial amount of time. Additionally, the device of Kaercher can also be adjusted so that each through bore will have a different flow rates and output pressures and address different jobs or applications of the pressure washer. Since the limitation at question is an intended use limitation. Kaercher is fully capable of performing the intended use limitation.
With respect to the amended limitation “whereby the first nozzle configuration has a different flow rate output and output pressure than the second nozzle configuration,” the examiner notes that this is also function imitation and the device of Kaercher is fully capable of performing this function.
Lastly, Kaercher’ s electronic control system controls the motor current to remain constant when the nozzles are switched ([0026]), this has nothing do with the output pressure at the exit of the nozzle. With constant pressure in the line between the pump and the nozzle, different nozzles can and will have different output pressures.
The above rejections are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/1/22